                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                         Case No. 09-72532

TAJ GRAPHICS ENTERPRISES, LLC,                                 Chapter 11

                Debtor.                                        Judge Thomas J. Tucker
                                        /

              FURTHER ORDER REGARDING THE DEBTOR’S MOTION
          TO COMPEL PRODUCTION OF DOCUMENTS, ETC. (DOCKET # 600)

         This case came before the Court for a hearing on June 12, 2013, on the Debtor’s motion

entitled “Motion to Compel Production of Documents, for Finding of Contempt and Imposition

of Sanctions Against Cohen & Associations, P.C. and Aaron Jade” (Docket # 600, the

“Motion”). For the reasons stated by the Court on the record during the hearing, the Court

entered an Order on June 12, 2013, which denied the Motion in all respects but two. (Docket

# 632). In those two respects, the Order reserved ruling on the Motion until after the conclusion

of the evidentiary hearing regarding the Debtor’s objection to the claim of Prime Financial, Inc.

As to those reserved issues, the June 12, 2013 Order stated:

                        IT IS ORDERED that:

                1.      To the extent the Motion seeks an order compelling
                        production of certain documents and/or electronically
                        stored information (“ESI”), the Court rules as follows:
                        ...

                (C)     With respect to e-mails of the type alleged and
                        referred to in ¶ 7 of the Motion, the Court reserves
                        any ruling until after the conclusion of the ongoing
                        evidentiary hearing, so that the Court may hear the
                        testimony of Aaron Jade and any further testimony
                        of Robert Kattula, or any other witness presented,
                        concerning this subject before ruling.
                        ...




  09-72532-tjt       Doc 1128    Filed 04/24/19     Entered 04/24/19 16:34:10       Page 1 of 3
                 2.      To the extent the Motion seeks an order finding Aaron Jade
                         and/or Cohen & Associates, P.C. in contempt or seeks
                         sanctions against either such party, including monetary
                         sanctions, the Motion is denied, except and subject to the
                         following: . . . (B) the Court reserves ruling on the
                         Motion’s request for a contempt finding and for sanctions
                         with respect to the issue of the e-mails referred to in
                         paragraph 1(C) above. To the extent of this reservation, the
                         Court will rule on the Motion when the Court rules on the
                         aspect of the Motion referred to in paragraph 1(C) above.

(Order, filed June 12, 2013 (Docket # 632)).

          The evidentiary hearing concluded some time ago, and on April 19, 2019, the Court filed

its Opinion and Order regarding the Debtor’s claim objection (Docket ## 1125, 1126). The

Court now will rule on the reserved portions of the Motion.

          First, with respect to the “e-mails of the type alleged and referred to in ¶ 7 of the Motion,”

the reference is to the e-mails alleged and described in the Debtor’s Motion as “incriminating

emails that were sent to Mr. Kattula and/or his assistant in connection with the financial

relationship between Mr. Kattula and his companies, and Prime.” (Motion, ¶ 7). With respect to

such e-mails, the Court finds that there was no credible evidence presented during the evidentiary

hearing that any such e-mails exist, that were not produced in response to subpoenas served by

the Debtor on Prime Financial, Inc., Aaron Jade, Cohen & Associates, PC, or any other person or

entity.

          Second, with respect to the Motion’s request for a contempt finding and for sanctions

with respect to the issue of the e-mails referred to in paragraph 1(C) of the June 12, 2013 Order,

quoted above, the Court finds that there is no basis for making any contempt finding or ordering

any sanctions.



                                                    2



  09-72532-tjt        Doc 1128     Filed 04/24/19       Entered 04/24/19 16:34:10       Page 2 of 3
       For these reasons, the Court will deny those portions of the Debtor’s Motion (Docket

# 600) on which the Court previously reserved decision.

       IT IS ORDERED that the Motion (Docket # 600) is denied in all respects upon which the

Court previously reserved a ruling, in the Court’s Order filed June 12, 2013 (Docket # 632).



Signed on April 24, 2019




                                                3



  09-72532-tjt    Doc 1128     Filed 04/24/19       Entered 04/24/19 16:34:10     Page 3 of 3
